    AO I06 (Rcv. 0,1/10) Application for   a Search Wanant




AOつ l(Rev Ill:〕      Cninl■ al Complaint
                                             UNrrpo Srarps Dtsrnlcr Counr
                                                                             for the
                                           UurrBn Srnres        DrsrRIcr
                                                  Eastern District                 CouRr
                                                                   of North Carolina
                                                                         for the
                    ln the Matter of the Search         of                   ) Carolina
                                                        Eastem District of North
              (Briellv describe tl,c DroDertr lo he sectt'cltcd
            ' 'or iitintifi, the persoh hj, nanre and adlress)                     )
                                                                                   )       Case No.
               United States of America
          Facebook Accounl lD, Gary.Olah.1, stored at                              )
         1601 Willow Road, Menlo Park, California 94025                            )
                    Richard Cephas                                                 ) Case No.

                                                   APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the govemment, request a search rvarrant and state under
    penalry of perjury that I have reason to believe that on the follorving person or property (klentifl, the person or describe lhe
    proryrry   b             呼ond
                   be searched
                                 ■
                                 :祐giwθ
                                       its locationl:
                                      "′


      Facebook, |nc.,1601 Willow Road, Menlo Park, California 94025, as more specifically described in Attachment A.
                                                        CRIMINAL COMPLAINT
    located in     the             Eastem               District   of          North    Carolina                 , there is norv concealed (identify rhe
    personI,the  complainantin
            or describe            this
                        tlrc propertl,    casc,statc
                                       to be sei:ed)i thatthe following is tmc to the best ofFny knOwledge and belier
     See Attachment B hereto and incorporated herein by reference                                                        Granvllle
On or about the date(s) of           Ap‖ 112020                in the county                         of                                        in the
     Eastern             District of           North    Carolina        , the defendant(s)     violated:
               The basis for the search under Fed. R. Crim. P. 4l (c) is               (check one or ntore)'.
             Cο ″ S′ c′ わ″                                                              Ollense Description
                      devidence of          a crime;
18U S C 751(a) dcontraband, fruits of Escape from
                                      crime, or    cuslody.
                                                other items illegally possessed;
                      dprop"rty designed for            use, intended for use, or used in committing a crinre;
                      O a person to be arrested or a person rvho is unlarvfully restrained.
               The search is related to a violation of:

                Code      Sectiott                                                            Offense Descriplion
            18 U.S.C.     52422                          Coercion and Enticement
         This criminal complaint is based on these facts:

See attached Atfidavit.
           The aoolication is based on these facts:
          See attbbhed affidavit which is attached hereto and incorporated herein by reference



             d Continued on the attached sheet.
             d Oetayeaonnotice
          d Continued           of       days (give exact ending date if
                         the atlached sheel.                                                                                              ) is requested
                under l8 U.S.C. S 3 103a, the basis ol'rvhich is set forth                            qflcneo
                                   -
                                                                                                                           's signalure
                                                                                                  Francis J. Etro, Deputy US Marshal
                                                                                                              Penniman, SA, HSI
                                                                                                                Pti  ed a e at.l litle
                                                                                                                Printad nanrc ond title

 Pursuant
  Srvom
Swom     to to Rule
             before
     to before
                     4.1signed
                 me me
                    andand
                          ofsigned
                              the
                                in Federal
                                    in my
                                   my        Rules of
                                             Criminal Procedure, the applicant appeared before me via
                                           presence.
                                       presence.
  reliable electronic means and was placed under oath.
    Date: 4/17/2020 10:53 am
Datel                                                                                                   Judgc's    ■′′′
                                                                                                            ″ sigttuturc
                                                                                                                  Jl̀イ  で
                                                                                                               'S懃
   City and state: Raleigh, North Carolina                                             Robert T. Numbers ll,United  States Magistrate Judge
                            Raleigh,North Caro‖ na                                        Robert T,Numbo「 s,:l,US Magistrato」 udge
City and state:                                                                                       Printecl nona ancl title




ざ                         Case 5:20-mj-01413-RN Document 1 Filed 04/17/20 Page 1 of 4
                   IN THE UNITED STATES DISTBICT COURT
                FORTHE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

              Affidavit in Supoort of Application for Arrest Warrant

I, Francis J. Etro, Deputy United States Marshal, having been duly sworn state:
       1,       I   have been employed with the United States Marshals Service since

October 2018, and      I   am currently assigned to the Eastern District of North Carolina.

My duties include the execution of local, state and federal arrest warrants and the

investigation of escape from federal custody.

       2.       On June 19, 2017, in the United States District Court for the District of

Delaware, Bichard CEPHAS was sentenced to imprisonment for a term of 66 months

for a violation of Title 21, United States Code, Sections 841 (a)(1) and (b)(1)(A) and

846, Conspiracy to distribute, and to possess with intent to distribute, five kilograms

or more of cocaine.

       3.       On October 20, 2077, CEPHAS was designated by the Federal Bureau

of Prisons   ('BOP) to serve his sentence at the Federal Medical Center in Lexington,

Kentucky. The BOP is an authorized representative of the United States Attorney

General.

       4.       On August 29, 2019, CEPHAS was transferred to the Federal Prison

Camp in Butner, North Carolina.

       5.       On March 30,      2O2O    at approximately 2:20 p.m., CEPHAS used the BOP

TRULINCS e-mail messaging system and wrote: "hey i (sic) might have you pick me

up shouldn't be much longer        ill   keep you posted less then (sic) 30 days keep this info




             Case 5:20-mj-01413-RN Document 1 Filed 04/17/20 Page 2 of 4
to your self ttyl." CEPHAS sent the message to an individual named Rakeem Davrs.

Davis is believed to be a family member of CEPHAS in Delaware'

       6.       On    April   1,2O2O at approximately 6:52 p.m. CEPHAS made a recorded

telephone call on the inmate telephone system to his listed wife, Roz Cephas' During

the call, CEPHAS asked his wife to contact "L" and make sure it's on a secure line.

CEPHAS also told his wife that he was "going to reach out to somebody to reach out

to him to make sure no one else gets in trouble for my behavior," and "I just want to

save my life that's all," or words to that effect. CEPHAS also stated:    "I got to figure

out how to get my shot medication."

       7.       On    April l,2O2O, at approximately 9:00 p'm. an inmate count conducted

by BOP staff showed CEPHAS at the facility'

       8.       On    April 2, 2020 at approximately 12:46 a.m' an inmate count conducted

by BOP staff resulted in a "bad count," meaning that all inmates were not accounted

for. A re-count, bed book count and search of the Federal Prison Camp was conducted

by staff and   it   was determined at approximately 2:20 a.m. that inmate CEPHAS was

missing. The BOP placed CEPHAS in Escape status and contacted the United States

Marshals service, Eastern District of North carolina. At the time of his absence,

CEPHAS was not authorized to be away from the Federal Prison Camp. Cephas was

projected to be released from custody on May 20,2022. He remains in escape status

and his current whereabouts are unknown'




            Case 5:20-mj-01413-RN Document 1 Filed 04/17/20 Page 3 of 4
        9.      Based on the above outlined information, the affiant believes that

CEPHAS is in violation of Title 18 United States Code, Section 751 (a), Escape from

custody, and respectfully requests that a warrant for his arrest be issued.




                                              Deputy United States Marshal
                                              United States Marshals Service



Pursuant
 On this to  Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me via
           day,
 Appeared
reliable electronic me viawas
             beforemeans,    reliable  under oath,means,
                                placedelectronic   and attested to the contents of this written affidavit.
        April 17,
 was placed
Dated:            2020oath, and attested to the contents
               under
 of this Application for an Arrest Warrant.
_________________________________________
Robert T. Numbers, II
 RobertStates
United        MagistrateIIJudge
        T. Numbers,
 United States Magistrate Judge
 Eastern District of North Carolina




珊
             Case 5:20-mj-01413-RN Document 1 Filed 04/17/20 Page 4 of 4
